       Case 1:19-cv-01710-DAB Document 29 Filed 10/16/19 Page 1 of 1




‫ב"ה‬
               The Law Offices of Kissinger Sibanda, Esq
                             22 Scotland Rd,
                            Orange NJ 07050
                            Tel: 973-689-5952
                      Email: ksibanda@temple.edu


October 16th, 2019


Hon. Judge Batts
United States Court House
40 Thurgood Marshall Court House
New York, NY 10017


1: 19-cv-07010 (DAB): Andrews v. Barnes and Noble
Incorporated


Plaintiff’s Reminder of Motion
Hon. Judge Batts,
     This is a kind reminder to the court that a motion to dismiss
submitted by defendant is still pending. The last filing in this matter
was on April 10th, 2019.


Cordially,
Kissinger N. Sibanda Esq
LL. B (with Hons); LL.M (Federal /Trial), LL.M (State / Trial)


                                     1
